Title: Donald Fraser to Thomas Jefferson, 23 June 1812
From: Fraser, Donald
To: Jefferson, Thomas


          
            Sir— New York June 23d 1812
            With great luctance I am once more compelled to trespass upon Your time, & retirement:—But, as the tender Ivy, when boreas blows, entwines the Sturdy Oak, for Support, So, poor literary Wights, like myself, must, occasionally, look up to their Superiors, in Station, wealth & talents, for Some countenance: I need not inform, the author of “notes on Virginia,” that, in the best days of Greece & Rome; hoary-headed Instructors of Youth were countenanced by the Rulers, which, is my apology for the, Seemingly, impertinent application to you at present.
             have now ready for the Press, a couple of works; which, I trust, may have Some tendency to promote the interest of the community; by the Sale of which, I may clear a few hundred dollars.
            Having, in the course of the last two Years, lost, by Robbery & mis-placed confidence, nearly the fruits of a whole life of industry; I am now, at nearly 60 Years of age, reduced to indigence!
            I have therefore, been advised by my friends, to Solicit the President of the U. States, heads of Departments, & other respectable characters, in the Republican-ranks, to aid me with the loan of Small Sums, to enable me to publish my works: The worthy President, Governor Danl D. Tompkins & others, have complied Benevolently with request.—Permit me to request you to favor me with the loan of Twenty dollars? which I Shall embrace the first opportunity to repay with due Gratitude—Should you think proper to aid me, May the Unerring Ruler of the Universe, who delights in Beneficent actions, reward you.—
            I have the honor to be, with great respect Sir, your Obt & very humble Servant;
            
              D. Fraser
          
          
            P.S. The Collector of this port, cannot, at present Grant me the office of Inspector.
            Since, the infatuated & corrupt Government of Great Briton, has compelled us to “Cross the Rubicon”; I trust, that, if when not 3 Millions of population we drove her mermidons from our Shores, we Shall now, when nearly 8 Millions, enforce her to do us justice: Even, on her owen element, we have young Paul Jones’ enough to defend y Our flag.
          
        